* Corpus Juris-Cyc References: Contracts, 13CJ, p. 422, n. 84; Motor Vehicles, 28Cyc, p. 50, n. 59 New.
The appellee sued the appellant on a fire insurance policy issued to him by the appellant on an automobile, which was destroyed by fire, and, from a judgment in favor of the appellee, the appellant has brought the case to this court.
The policy provides that it shall be void "if the interest of the assured in the subject of this insurance be other than unconditional and sole ownership." Chapter 222, section 2, Laws of 1920, provides:
"It shall be unlawful for any person, firm, or corporation to sell, purchase or own any automobile unless the seller shall furnish to and the buyer shall take and reserve, a written memorandum, signed by the seller, showing the make and model, motor number and other identifying marks thereof, the address of the seller, the name and address of the person from whom the seller purchased, which memorandum shall also be signed by two well-known persons as witnesses whose address and occupation shall be shown, which memorandum may be in the following form," etc.
The penalty for violating this statute is a fine or imprisonment, or both.
This statute was not complied with when the appellee purchased the automobile, and one of the appellant's contentions in the court below was, and the one here is, that because of the violation of this statute the sale of *Page 867 
the automobile was void, and, consequently, the appellee did not become the sole and conditional owner thereof. If the contract by which the appellee purchased the automobile should be held void because the formalities required therefor by the statute were not complied with, nevertheless, since the possession of the automobile was delivered to him by the seller, he became thereby, for all practical purposes, the owner of the automobile. Foster
v. Wooten, 67 Miss. 540, 7 So. 501; 23 R.C.L. 1323.
But it is not necessary for us to rest our decisions on the ground, for the contract by which the automobile was purchased was not void. The rule that a contract made in violation of a statute is void is not absolute, for such a contract is, of course, not void if it appears from the statute prohibiting the making of it that the legislature did not so intend. It is true that "when the statute is silent, and contains nothing from which the contrary can be properly inferred, a contract in contravention of it is void." Harris v. Runnels, 12 How. 79, 13 L. Ed. 901. But in determining whether "the contrary can be properly inferred," "the courts will look to the language of the statute, the subject-matter of it, the wrong or evil which it seeks to remedy or prevent, and the purpose sought to be accomplished in its enactment, and if from all these it is manifest that it was not intended to imply a prohibition or to render the prohibited act void, the courts will so hold and will construe the statute accordingly." 13 C.J. 422; vol. 3, Williston on Contracts, section 1764; 2 Elliott's Contracts, section 668;Young v. Insurance Co., 91 Miss. 710, 45 So. 706;Huddleston v. McMillan, 112 Miss. 168, 72 So. 892; Simmons
v. Calloway, 138 Miss. 669, 103 So. 350.
The purpose which the legislature sought to accomplish by enacting this statute was not to prohibit the selling of automobiles or the making of contracts therefor, but, as declared in its title, was "to facilitate detection and prevent theft of motor vehicles." The statute does not provide merely that it shall be unlawful to sell or *Page 868 
purchase an automobile unless the required formalities are complied with, but also provides that it shall be unlawful to own an automobile unless the formalities required in the purchase thereof have been complied with. The statute, therefore, expressly recognizes ownership of an automobile in a person who has purchased it without complying with the statutory formalities in so doing, thereby recognizing the efficacy of the contract of sale to transfer ownership, which recognition carries with it,ex necessitate, the recognition of the validity of the contract by which the ownership was transferred. Compare the statute here under consideration with those under consideration in Charles E.Miller v. Col. Underwriters' Fire Insurance Co., 117 Kan. 240, 230 P. 1030, 38 A.L.R. 1113; Connecticut Fire Insurance Co. v.Cox, 306 Mo. 537, 268 S.W. 87, 37 A.L.R. 1456; Hammond MotorCo. v. Warren, 113 Kan. 44, 213 P. 810; Morris v. Firemen'sInsurance Co. of N.J., 121 Kan. 482, 247 P. 852; Ohio Farmers'Insurance Co. v. Todino, 111 Ohio St. 274, 145 N.E. 25, 38 A.L.R. 1118; and Hennessy v. Automobile Owners' InsuranceAssociation (Tex. Com. App.), 282 S.W. 791, 46 A.L.R. 521. The contract by which the appellee purchased the automobile was valid, and he became by virtue thereof the sole and unconditional owner of the automobile.
Affirmed.